Name: Commission Regulation (EC) NoÃ 1484/2005 of 14 September 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 15.9.2005 EN Official Journal of the European Union L 238/1 COMMISSION REGULATION (EC) No 1484/2005 of 14 September 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 15 September 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 September 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 14 September 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 38,5 096 35,0 999 36,8 0707 00 05 052 79,1 096 25,9 999 52,5 0709 90 70 052 63,8 999 63,8 0805 50 10 052 100,1 382 64,7 388 77,0 524 60,4 528 58,9 999 72,2 0806 10 10 052 78,9 212 105,3 220 193,2 624 155,6 999 133,3 0808 10 80 388 78,8 400 80,6 508 36,0 512 89,0 528 22,6 720 37,8 800 136,7 804 68,2 999 68,7 0808 20 50 052 93,2 388 81,1 512 62,2 528 37,0 720 84,8 800 143,7 999 83,7 0809 30 10, 0809 30 90 052 94,0 999 94,0 0809 40 05 052 95,0 066 56,9 098 42,5 624 126,2 999 80,2 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.